                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                      Honorable Freda L. Wolfson

                     V.                        Crim. No. 19-570 (FLW)

  RASHEAD LAMAR MILLER,                        DETENTION ORDER
       a/k/a “Roe”

      This matter having been opened to the Court on motion of the United

States, by Craig Carpenito, United States Attorney for the District of New Jersey

(Nicholas P. Grippo and Michelle Gasparian, Assistant United States Attorneys,

appearing) in the presence of Benjamin West, Esq., counsel for the Defendant,

for an order pursuant to Title 18, United States Code, Section 3142(e) to detain

the Defendant without bail pending trial in the above-entitled matter because

the Defendant poses a danger to the community and a risk of flight; and the

Defendant having consented to the government’s motion without prejudice to his

right to present to the Court on a future date an application for bail; and for good

cause shown,

      IT IS, therefore, on this              of August, 2019,

      ORDERED that the motion of the United States for an order detaining the

Defendant without bail pending trial is hereby GRANTED, and the Defendant is

hereby ORDERED DETAINED without prejudice.                  The Defendant, by and

through counsel, reserves the right to request a full hearing before this Court

pursuant to Title 18, United States Code, Section 3142(1’) on the issue of pretrial

release at a later date; and it is further
      ORDERED, pursuant to Title 18, United States Code, Section 3142, that

the Defendant be committed to the custody of the Attorney General or his

authorized representative pending trial in the above-entitled matter; and it is

further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(1), that

the Defendant be confined in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody

pending appeal; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3 142(i), that

the Defendant be afforded reasonable opportunity for private consultations with

counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(1), that,

upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the Defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                     Honor ble F1reda L. W1fson
                                     Chief ibnited States District Judge




                                       2
